                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF TENNESSEE
                        CHATTANOOGA DIVISION

TONY DELORENZO,

      Plaintiff,

v.                                         Case No. ______________________

CoreCivic of Tennessee, LLC,
CoreCivic, Inc.,                                   JURY DEMANDED
CoreCivic of Tennessee, LLC Medical
Plan, and John Doe Fiduciaries 1-5,

      Defendants.


                                COMPLAINT

      COMES NOW Plaintiff TONY DELORENZO, by and through his

undersigned counsel, and hereby files his Complaint against Defendants CoreCivic

of Tennessee, LLC, CoreCivic, Inc., CoreCivic of Tennessee, LLC Medical Plan

and John Doe Fiduciaries 1-5 (collectively “Defendants”), respectfully showing to

the Court as follows:

      Plaintiff brings this action pursuant to ERISA § 502(a)(3), 29 U.S.C.

§ 1132(a)(3), and ERISA § 510, 29 U.S.C. § 1140 due to Defendants’ actions with

regard to a health benefit plan issued by Plaintiff’s employers, CoreCivic of

Tennessee LLC and/or CoreCivic, Inc.




                                       1
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 1 of 23 PageID #: 1
                                   PARTIES

                                      1.

      Plaintiff Tony DeLorenzo is a resident of Chattanooga, Hamilton County,

Tennessee.

                                      2.

      CoreCivic of Tennessee LLC is a limited liability corporation organized

under the laws of the State of Tennessee with its principal place of business in

Nashville, Tennessee. CoreCivic of Tennessee LLC is registered to do business in

Tennessee. CoreCivic of Tennessee LLC may be served with process through its

registered agent, CT Corporation System at 300 Montvue Road, Knoxville,

Tennessee 37919.

                                      3.

      CoreCivic, Inc. is a public corporation organized under the laws of the State

of Maryland with its principal place of business in Nashville, Tennessee.

CoreCivic, Inc. is registered to do business in Tennessee. CoreCivic, Inc. may be

served with process through its registered agent, CT Corporation System at 300

Montvue Road, Knoxville, Tennessee 37919.

                                      4.

      The CoreCivic of Tennessee, LLC Medical Plan (“the Plan”) is an ERISA-

governed employee welfare plan sponsored and administered by CoreCivic of


                                           2
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 2 of 23 PageID #: 2
Tennessee, LLC. The Plan qualifies as an employee welfare benefit plan under

The Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C.

§§ 1001, et seq., as defined by 29 U.S.C. § 1002(1). The Plan may be served with

process through the Plan Administrator, CoreCivic of Tennessee, LLC, 10

Burlington Hills Blvd., Nashville, Tennessee 37215.

                             JURISDICTION AND VENUE

                                      5.

       This Court has jurisdiction over this action pursuant to 29 U.S.C. §§ 1132 &

1140, and 28 U.S.C. § 1331.

                                      6.

       Venue is proper pursuant to 28 U.S.C. § 1391 and 29 U.S.C. § 1132(e)(2)

because the Defendants may be found in this District, employment records relevant

to Plaintiff’s causes of action are maintained in this District, the Plan(s) is/are

administered in this District, and the breaches alleged herein occurred, in whole or

in part, in this District.

                                     FACTS

                                      7.

       Mr. DeLorenzo was an employee of Defendants CoreCivic, Inc. and/or

CoreCivic of Tennessee, LLC (collectively, Defendants CoreCivic).            In his

capacity as an employee, Mr. DeLorenzo is/was a participant in certain other


                                           3
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 3 of 23 PageID #: 3
ERISA-governed welfare benefit plans sponsored and administered by CoreCivic

of Tennessee, LLC and/or CoreCivic, Inc (the “ERISA plans”).

                                      8.

      Defendants CoreCivic are both fiduciaries of the Plan, the ERISA plans, and

are or were Mr. DeLorenzo’s employer.

                                      9.

      Mr. DeLorenzo became employed by Defendants CoreCivic as a Corrections

Officer in July 2017. As an employee of CoreCivic, he was covered under an

employee health benefit plan for which UnitedHealthcare serves as the claims

administrator, as well as a member of the ERISA plans including but not limited to

a short-term disability plan and a long-term disability plan for which Aetna serves

as the claims administrator.

                                      10.

      In October 2017, Mr. DeLorenzo discovered a growth on his spine. After

consulting with his family, Mr. DeLorenzo scheduled a surgical procedure with Dr.

Coleman Arnold to remove the growth on November 3, 2015.

                                      11.

      Mr. DeLorenzo spoke to employees of Defendants CoreCivic, including

Captain Rankine about the surgery and planned to take a short amount of time off

following the surgery.


                                           4
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 4 of 23 PageID #: 4
                                     12.

      Mr. DeLorenzo continued to actively at work as a Correctional Officer up to

the date of this surgery.

                                     13.

      On November 3, 2017, during surgery, it was discovered that the growth on

Mr. DeLorenzo’s spine was cancerous.

                                     14.

      Mr. DeLorenzo’s physicians informed him that the cancerous growth was

stage IV metastatic melanoma.

                                     15.

      Mr. DeLorenzo’s physicians recommended that he begin an extensive course

of treatment immediately.

                                     16.

      Mr. DeLorenzo brought this information to CoreCivic on or before his

expected return to work date of November 10, 2017.

                                     17.

      When Mr. DeLorenzo informed Human Resources of his diagnosis and

expected treatment, members of Human Resources told Mr. DeLorenzo that they

would “work with him” throughout this difficult period and allowed him to take a

leave of absence.


                                       5
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 5 of 23 PageID #: 5
                                    18.

      Mr. DeLorenzo underwent additional surgeries in 2017 including excisions

of his cancerous tissue.

                                    19.

      During this period, Mr. DeLorenzo remained employed by and continued to

be compensated by Defendants CoreCivic. He also continued to have health

insurance premiums deducted from his wages.

                                    20.

      After multiple surgeries, Mr. DeLorenzo returned to work with Defendants

CoreCivic in January 2018.

                                    21.

      Mr. DeLorenzo continued to seek treatment. Mr. DeLorenzo was receiving

treatment at the Cancer Treatment Centers of America. In approximately January

of 2018, a member of the billing department of the Cancer Treatment Centers of

America informed Mr. DeLorenzo, for the first time, that his health insurance

coverage had been cancelled as of November 2017.

                                    22.

      In response to this troubling news, Mr. DeLorenzo reached out to

Defendants CoreCivic, who could not explain what happened.




                                      6
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 6 of 23 PageID #: 6
                                     23.

      Mr. DeLorenzo immediately followed up with his health insurance

administrator, UnitedHealthcare, which informed him that his health insurance

coverage had been terminated for failure to pay. Mr. DeLorenzo consulted with

the CoreCivic Human Resources department, who informed Mr. DeLorenzo that

he would not be able to re-apply for coverage until March 2018.hAM

                                     24.

      Mr. DeLorenzo did not understand why his insurance was terminated for

failure to pay because he had received paystubs in January 2018 that showed

deductions from his wages for the payment of his health insurance.

                                     25.

      The premiums that were deducted from Mr. DeLorenzo’s wages for the

payment of health insurance premiums were later reimbursed to Mr. DeLorenzo.

                                     26.

      In March 2018, after additional cancer treatments, Mr. DeLorenzo requested

and received a medical leave of absence. Mr. DeLorenzo told Human Resources

that he had received a bill for his health insurance. A Human Resources

representative told Mr. DeLorenzo that he did not have to worry about the health

insurance bill because CoreCivic would take care of everything.




                                        7
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 7 of 23 PageID #: 7
                                      27.

    In April 2018, Mr. DeLorenzo’s medical insurance benefits were reinstated.

                                      28.

      In August 2018, Mr. DeLorenzo attempted to schedule additional procedures

which were expected to remove all traces of cancer from his body, except for in his

bloodstream. Mr. DeLorenzo’s physicians indicated that if these procedures were

effective, Mr. DeLorenzo could be expected to live for many years. However, on

August 4, 2018, Mr. DeLorenzo’s surgery was cancelled because his medical

insurance was no longer valid.

                                      29.

      UnitedHealthcare informed Mr. DeLorenzo that his coverage had lapsed

because he was no longer employed by Defendants CoreCivic and that he was not

eligible to be reinstated to receive coverage under COBRA because of non-

payment of his premiums since his termination by Defendants CoreCivic.

                                      30.

      When Mr. DeLorenzo asked his employer about this second lack of

insurance coverage, Matt Sams, in CoreCivic’s Human Resources Department,

informed Mr. DeLorenzo that CoreCivic had terminated him because it “just could

not pay medical insurance premiums anymore for someone who is not working.”

Mr. Sams informed Mr. DeLorenzo that CoreCivic would list him as being


                                        8
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 8 of 23 PageID #: 8
terminated for medical reasons so that he would be eligible for rehire in the future.

                                       31.

      While Mr. DeLorenzo scrambled to acquire additional insurance coverage,

his receipt of the above-mentioned procedures was delayed.

                                       32.

      In October 2018, Mr. DeLorenzo was able, at great length, to obtain medical

coverage with a new provider-of-last-resort (not through his employment) and

begin a new regimen of treatment for his cancer.

                                              a.

      Following this delay in treatment, Mr. DeLorenzo’s physicians informed Mr.

DeLorenzo that his cancer had proliferated during the time period when he was

uninsured.

                                       33.

      Mr. DeLorenzo continues to receive cancer treatments. However, as of the

date of filing this Complaint, Mr. DeLorenzo’s prognosis is not hopeful.

                                       34.

      The acts or omissions by Defendants CoreCivic and the Plan caused Mr.

DeLorenzo’s health coverage to be cancelled multiple times between 2017 and

2018 at critical points in his care.     These cancellations prevented him from

receiving needed medical care, threatened his recovery and his health, accelerated


                                          9
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 9 of 23 PageID #: 9
 the spread of his cancer, and significantly decreased his prospects of recovery. In

 particular, the unwarranted lapses in coverage made it impossible for Mr.

 DeLorenzo to receive consistent medical care and treatment.            Further, Mr.

 DeLorenzo has been caused to incur medical bills that he would otherwise not have

 incurred without these unwarranted lapses in his insurance coverage.

                                          35.

       Losing his health insurance coverage caused Mr. DeLorenzo serious

 financial difficulties, including but not limited to incurring the costs associated

 with medical treatment that he believed was, or should have been, covered by his

 health insurance. Further, without consistent medical care, Mr. DeLorenzo was

 unable to demonstrate and support claims for his continuing short- or long-term

 disability benefits.

                                          36.

       When Defendants CoreCivic cancelled Mr. DeLorenzo’s health coverage

 without cause or warning, they prevented him from continuing his recovery and

 treatment with his current physicians.

                                          37.

       The reason given by Defendants CoreCivic and/or the Plan for cancelling

 Mr. DeLorenzo’s coverage was because they “just could not pay medical insurance

 premiums anymore for someone who is not working,” even though Mr. DeLorenzo


                                           10
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 10 of 23 PageID #: 10
 remained employed on medical leave and was not informed that his coverage was

 in jeopardy.

                                         38.

       Interference with Mr. DeLorenzo’s health coverage also prevented him from

 getting needed medical care or being able to take needed medication to combat the

 cancer that was ravaging his body for extended periods of time.

                                         39.

       As a direct result of these lapses in coverage, Mr. DeLorenzo suffered

 significant mental and physical pain and suffering, and aggravation of his medical

 condition, which have dramatically shortened both his length and quality of life.

                                         40.

       Though Defendants CoreCivic and the Plan promised to continue his health

 coverage and reinstituted his coverage on at least one occasion, they did nothing to

 address the extensive injuries or loss of life expectancy that Mr. DeLorenzo has

 experienced.

                 COUNT I – LAPSES IN HEALTH COVERAGE

 BREACH OF FIDUCIARY DUTY: ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3)

                                         41.

       The allegations contained in Paragraphs 1 through 41 above are re-alleged

 and incorporated by reference as if fully set forth herein.


                                           11
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 11 of 23 PageID #: 11
                                        42.

       Defendants had a fiduciary duty to act in Plaintiff’s best interest as to the

 provision of employee benefits, eligibility for benefits, and with regard to payment

 of premiums so Plaintiff would receive continuous, uninterrupted health coverage,

 under the terms of the Plan.

                                        43.

       Defendants breached that duty when they cancelled Plaintiff’s health

 coverage or allowed Plaintiff’s health coverage to lapse on multiple occasions.

                                        44.

       Plaintiff suffered injury(ies) as a result of the repeated loss of health

 coverage, including but not limited to significant pain, suffering, unnecessary

 degradation of his health, loss of quality of life, emotional distress, and additional

 medical bills.

                                        45.

       Defendants’ breach also prevented Plaintiff from receiving necessary

 medical care and treatment from his medical providers following his injury which

 caused him pain and suffering and shortened the length and quality of his life.




                                          12
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 12 of 23 PageID #: 12
                                         46.

       Plaintiff seeks equitable remedies for the losses he experienced including but

 not limited to equitable restitution, surcharge, imposition of a constructive trust,

 and disgorgement of ill-gotten profits and gains as a result of Defendants’ breach

 of their fiduciary duties in violation of ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3).

  COUNT II – INTERFERENCE WITH UNITEDHEALTHCARE HEALTH
                    INSURANCE COVERAGE

 BREACH OF FIDUCIARY DUTY: ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3)
     and/or ERISA § 510 INTERFERENCE WITH ERISA BENEFITS

                                         47.

       The allegations contained in Paragraphs 1 through 41 above are re-alleged

 and incorporated by reference as if fully set forth herein.

                                         48.

       Plaintiff, through his employment, had a contract with UnitedHealthcare via

 the Plan to receive health coverage.

                                         49.

       Defendants had a fiduciary duty not to interfere with the relationship

 between Plaintiff, the Plan, and UnitedHealthcare with regard to the provision of

 health coverage, under the Plan.




                                           13
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 13 of 23 PageID #: 13
                                         50.

       Defendants interfered with the relationship between Plaintiff, the Plan, and

 UnitedHealthcare on multiple occasions by instructing UnitedHealthcare to cancel

 Plaintiff’s health coverage.

                                         51.

       Defendants CoreCivic also interfered with the relationship between Plaintiff,

 the Plan, and UnitedHealthcare on multiple occasions by telling UnitedHealthcare

 that Plaintiff was no longer employed even while he continued to work as a

 correctional officer or was on approved medical leave.

                                         52.

       As a result of these false statements, UnitedHealthcare cancelled Plaintiff’s

 health insurance coverage under the Plan and refused to pay for his ongoing

 treatment, which was then falsely billed to Plaintiff.

                                         53.

       Plaintiff seeks all available relief for the damages he has suffered stemming

 from Defendants’ interference with Plaintiff’s relationship with the Plan and his

 health carrier and the resulting injuries that he has suffered and continues to suffer.

  COUNT III – INTERFERENCE WITH AETNA DISABILITY COVERAGE

 BREACH OF FIDUCIARY DUTY: ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3)
     and/or ERISA § 510 INTERFERENCE WITH ERISA BENEFITS



                                           14
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 14 of 23 PageID #: 14
                                         54.

       The allegations contained in Paragraphs 1 through 41 above are re-alleged

 and incorporated by reference as if fully set forth herein.

                                         55.

       Plaintiff, through his employment, had a contract with Aetna via the Plan to

 receive short- and long-term disability coverage.

                                         56.

       Defendants had a fiduciary duty not to interfere with the relationship

 between Plaintiff, the Plan and Aetna with regard to the provision of short- and

 long-term disability coverage, under the Plan.

                                         57.

       Defendants intentionally interfered with the relationship between Plaintiff,

 the Plan, and Aetna on multiple occasions by instructing UnitedHealthcare to

 cancel his health coverage, and by failing or refusing to inform Plaintiff that he

 was eligible to apply for and receive short- and long-term disability coverage.

                                         58.

       As a result of Plaintiff’s inability to apply for disability coverage, Plaintiff

 has lost significant income.

                                         59.




                                           15
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 15 of 23 PageID #: 15
       Plaintiff seeks all available relief for the damages he has suffered stemming

 from Defendants’ interference with Plaintiff’s relationship with his disability

 carriers via the Plan and the resulting injuries that he has suffered and continues to

 suffer.

      COUNT IV – INTERFERENCE WITH AETNA LIFE INSURANCE
                          COVERAGE

 BREACH OF FIDUCIARY DUTY: ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3)
     and/or ERISA § 510 INTERFERENCE WITH ERISA BENEFITS

                                         60.

       The allegations contained in Paragraphs 1 through 41 above are re-alleged

 and incorporated by reference as if fully set forth herein.

                                         61.

       Plaintiff, through his employment, had a contract with Aetna via the Plan to

 receive life insurance coverage.

                                         62.

       Defendants had a fiduciary duty not to interfere with the relationship

 between Plaintiff, the Plan, and Aetna with regard to the provision of life insurance

 coverage, under the Plan.




                                           16
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 16 of 23 PageID #: 16
                                         63.

       Defendants intentionally interfered with the relationship between Plaintiff,

 the Plan, and Aetna by terminating Plaintiff in order to avoid having to provide life

 insurance coverage.

                                         64.

       As a result of Plaintiff’s loss of life insurance coverage and his inability to

 gain comparative coverage due to his illness, Plaintiff has lost significant income

 and security for himself and his family.



                                         65.

       Plaintiff seeks all available relief for the damages he has suffered stemming

 from Defendants’ interference with Plaintiff’s relationship with his life insurance

 carrier via the Plan and the resulting injuries that he has suffered and continues to

 suffer.

              COUNT V – FIDUCIARY MISREPRESENTATIONS

 BREACH OF FIDUCIARY DUTY: ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3)

                                         66.

       The allegations contained in Paragraphs 1 through 41 above are re-alleged

 and incorporated by reference as if fully set forth herein.




                                            17
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 17 of 23 PageID #: 17
                                        67.

       Defendants had a fiduciary duty not to misrepresent the facts to Plaintiff

 with regard to their provision of health coverage under the Plan.

                                        68.

       Defendants repeatedly made misrepresentations that Plaintiff was covered

 by the Plan’s health insurance policy, including falsely informing Plaintiff that

 CoreCivic would continue to pay Plaintiff’s health insurance premiums during his

 treatment, which they failed or refused to do.

                                        69.

       Plaintiff relied upon Defendants’ repeated misrepresentations and made

 repeated trips for medical treatment that should have been but were not covered by

 the Plan. Plaintiff suffered significant emotional, psychological, and financial pain

 as a result of his reliance upon Defendants’ misrepresentations.

                                        70.

       Defendants’ cancellation of Plaintiff’s health coverage also deprived

 Plaintiff of disability coverage and caused him financial and emotional stress,

 psychological injury, and loss of enjoyment of life.

    COUNT VI –TERMINATING EMPLOYMENT TO QUIT COVERAGE

  INTERFERENCE WITH ERISA BENEFITS: ERISA § 510, 29 U.S.C. § 1140




                                          18
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 18 of 23 PageID #: 18
                                         71.

       The allegations contained in Paragraphs 1 through 41 above are re-alleged

 and incorporated by reference as if fully set forth herein.

                                         72.

       Defendants were aware that Plaintiff sought to return to work multiple times

 during his cancer treatment and has in fact returned and worked during his

 treatment in order to avoid cancellation of his health, disability and life insurance

 coverage.

                                         73.

       During the times when Plaintiff was not able to work due to his cancer

 treatment, Defendants placed him on approved medical leave and continued to pay

 employee benefit premiums for his health, disability, and life insurance coverage.

                                         74.

       While Plaintiff was on an approved medical leave and relying upon the

 assurances that Defendants would continue to cover his healthcare and other

 premiums during his leave, Defendants terminated his employment because

 Defendants “just could not pay medical insurance premiums anymore for someone

 who is not working.”

                                         75.

       Defendants terminated Plaintiff from his employment in whole or in part to


                                           19
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 19 of 23 PageID #: 19
 avoid having to continue to provide employee benefits.

                                         76.

       Plaintiff has been injured by the termination of his employment and

 Defendants’ continued refusal to provide health, disability, and life coverage and

 has suffered lost wages, emotional injuries, and other damages in violation of

 ERISA § 510, 29 U.S.C. § 1140.

                                     COUNT VII

                     ATTORNEYS’ FEES: 29 U.S.C. § 1132(g)

                                         77.

       The allegations contained in Paragraphs 1 through 77 above are re-alleged

 and incorporated by reference as if fully set forth herein.

                                         78.

       Title 29 U.S.C. § 1132(g) provides that the Court may award reasonable

 attorneys’ fees and costs of bringing this action.

                                         79.

       Defendants have acted in reprehensibly in handling Plaintiff's coverages

 under the Plan. Among other things, Defendants intentionally and/or recklessly

 repeatedly cancelled his health coverage; refused to provide or reinstitute or

 continue, without interruption, Plaintiff’s health coverage; refused to inform him of

 potential coverage under the Plan’s disability provisions; prevented him from


                                           20
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 20 of 23 PageID #: 20
 demonstrating his continuing disability by refusing him medical care and

 treatment; and, misrepresented whether coverage was in force.

                                           80.

       In an action brought by a “participant, beneficiary, or fiduciary, the court in

 its discretion may allow a reasonable attorney's fee and costs of action to either

 party” (29 U.S.C. § 1132(g)(1)), so long as the party achieves “some degree of

 success on the merits.” Hardt v. Reliance Standard Life Ins. Co., 130 S.Ct. 2149,

 2158 (2010). This Court should award Plaintiff his reasonable attorneys’ fees and

 the costs of bringing this action.

                                           81.

       Plaintiff demands a jury trial for all issues so triable.

       WHEREFORE, Plaintiff Tony DeLorenzo prays that the Court:

       (a)    Issue a declaratory judgment that Defendants knowingly cancelled

              Plaintiff’s health coverage in violation of the Plan or knowingly

              allowed Plaintiff's health coverage to lapse in violation of the Plan and

              that Plaintiff has been injured by the cancellation, lapse or refusal to

              provide health coverage in violation of ERISA §502(a)(3); and failed

              to provide complete and accurate information with respect to his

              benefits;




                                            21
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 21 of 23 PageID #: 21
       (b)   Issue a declaratory judgment that Defendants breached their fiduciary

             duties in violation of ERISA §502(a)(3) and/or violated ERISA § 510

             when     they    interfered    with   Plaintiff’s    relationship    with

             UnitedHealthcare, his healthcare carrier/provider;

       (c)   Issue a declaratory judgment that Defendants breached their fiduciary

             duties in violation of ERISA § 502(a)(3) and/or violated ERISA § 510

             when they interfered with Plaintiff’s relationship with Aetna, his

             short- and long-term disability benefit provider;

       (d)   Issue a declaratory judgment that Defendants breached their fiduciary

             duties in violation of ERISA § 502(a)(3) when they made material

             misrepresentations or omissions to Plaintiff, upon which he

             reasonably relied and was damaged;

       (e)   Issue a declaratory judgment that Defendants breached their fiduciary

             duties in violation of ERISA §502(a)(3) when cancelling his health

             coverage and interfering with his ability to retain that coverage;

       (f)   Issue declaratory judgment breached their fiduciary duties in violation

             of 510 when they terminated his employment;

       (g)   Award Plaintiff equitable remedies for the losses he experienced

             including but not limited to equitable restitution, surcharge,

             imposition of a constructive trust, and disgorgement of ill-gotten


                                           22
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 22 of 23 PageID #: 22
              profits and gains as a result of Defendants’ breaches of fiduciary

              duties;

       (h)    Award Plaintiff all appropriate relief to remedy what he has suffered

              as a result of Defendants’ decisions;

       (i)    Award all applicable pre- and post-judgment interest;

       (j)    Award Plaintiff the reasonable costs and expenses of this action,

              including reasonable attorneys' fees pursuant to 29 U.S.C. § 1132(g);

       (k)    Grant a jury trial on all issues so triable by jury; and

       (l)    Grant such other and further relief as this Court deems just and

              appropriate.

              This 14th day of June 2019.

                                         /s/ Joshua R. Ward___________
                                         Joshua R. Ward
                                         Tennessee Bar No. 031329
 Massey & Associates, PC
 6400 Lee Highway, Suite. 101
 Chattanooga, TN 37421
 Phone: 423-697-4529
 Fax: 423-634-8886
 Email: josh@masseyattorneys.com
                                         /s/ Nancy B. Pridgen___________
                                         Nancy B. Pridgen
                                         Georgia Bar No. 587949
 PRIDGEN LAW GROUP
 One Glenlake Parkway, Suite 650
 Atlanta, Georgia 30328
 Phone: 404-551-5884
 Fax: 678-812-3654
 Email: nancy@pridgenlaw.com
 Attorneys for Plaintiff


                                            23
Case 1:19-cv-00177-PLR-CHS Document 1 Filed 06/14/19 Page 23 of 23 PageID #: 23
